Citation Nr: 1638788	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial disability rating prior to November 10, 2015, and a 10 percent rating thereafter for service-connected cervical spine discogenic disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service from May 1976 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded this issue in February 2015.  

The Veteran was granted entitlement to service connection for cervical spine discogenic disease in April 2009 and was assigned a noncompensable disability rating for service-connected cervical spine discogenic disease.  In December 2015 this rating was raised to 10 percent as of November 10, 2015.  However, because the disability rating is not the maximum rating throughout the duration of the appeal, the claim remains in appellate status and the issue has been recharacterized as stated above.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that in February 2015 the Board also remanded a claim of entitlement to service connection for loss of use of the left hand.  Service connection for loss of use of the left hand was granted in a December 2015 rating decision, and therefore this issue is no longer on appeal.  


FINDINGS OF FACT

1.  Prior to November 10, 2015, the Veteran's cervical spine disability was not productive of any limitation of motion, nor was it manifested by painful motion, muscle spasm, guarding, localized tenderness, abnormal gait, or vertebral body fractures with loss of 50 percent or more of the height.

2.  Beginning November 10, 2015, the Veteran's cervical spine injury manifest with slight limitation of motion; forward flexion of the cervical spine was not limited to 30 degrees or less nor was there a combined range of motion of the cervical spine of 170 degrees or less, and the disability did not manifest with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Prior to November 10, 2015, the criteria for an initial compensable disability rating for cervical spine discogenic disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

2.  Beginning November 10, 2015, the criteria for an initial disability rating in excess of 10 percent for cervical spine discogenic disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a November 2009 Statement of the Case.  Therefore, no further notice as to this claim is needed.

The Veteran's service treatment records, VA medical treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 2008 and November 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, VA medical treatment records, private medical treatment records and lay statements and performed physical examinations.  Further, the examination reports provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the examinations to be sufficient and adequate for rating purposes.  Additionally, the Board finds that the Appeals Management Center substantially complied with the February 2015 remand directives with respect to the issue on appeal by providing the November 2015 examination.  See Stegall v. West, 11 Vet. App. 268 (1998). 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2015) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2015) provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's cervical discogenic disease is rated under Diagnostic Code 5242 for intervertebral disc syndrome.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, warrants a 30 percent rating.  

Unfavorable ankylosis of the entire cervical spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

A. Prior to November 15, 2015

Prior to November 15, 2015, the Veteran's cervical discogenic disease is rated as noncompensable.  Therefore, to receive a higher disability rating, the evidence must show forward flexion of the cervical spine to 40 degrees or less; a combined range of motion of the cervical spine of 335 degrees or less; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height or a greater loss in the range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In October 2008 the Veteran first underwent VA examination in connection with his claim.  At the time he reported that he did not have any neck pain, stiffness, weakness, numbness, loss of bladder/bowel control.  He asserted that he had not received any treatment for this disability and that it had not resulted in any incapacitation.  On physical examination the Veteran had no radiating pain, and there was no evidence of tenderness or ankylosis.  His cervical flexion and extension was 45 degrees, his bilateral flexion was 45 degrees, and his bilateral rotation was 80 degrees.  There was no evidence of any additional limitations or pain after repetition and there was no evidence of muscle spasm.  Gait was within normal limits.  At the time the Veteran also had an x-ray of the cervical spine that showed narrowing of the invertebral disc spaces with anterior osteophytes and poor demonstration of the neural foramina.  There was no evidence of documented treatment for the remainder of this period.  

The Board finds that prior to November 10, 2015, a compensable disability rating for the Veteran's service-connected cervical discogenic disease is not warranted.  As noted, the Veteran's range of motion testing during his October 2008 VA examination was normal and there was no change in his limitation on repetition.  The Board has also considered the applicability of Diagnostic Code 5003 and 38 C.F.R. § 4.59 (Painful motion), however there was no evidence of any painful motion, swelling, or muscle spasm in the objective findings or reported by the Veteran.  See 38 C.F.R. § 4.71a.  The Veteran's spinal x-rays did not show involvement of two or more major or minor joints, which could render a 10 percent disability rating under Diagnostic Code 5003.  Id.  Given the Veteran's normal range of motion testing during this period without any additional evidence of pain or limitation on repetition, the Board finds that a noncompensable disability rating is appropriate for this period.  

As no additional neurological abnormalities for which the Veteran is not already service-connected are shown during this period, and the disability did not result in incapacitating episodes of intervertebral disc syndrome, a separate or higher rating is not warranted when considering other provisions relevant to spinal disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim prior to November 10, 2015, that doctrine is not applicable.  See 38 U.S.C.A. § 5107.
B.  Beginning November 15, 2015 

During this period, the Veteran's cervical discogenic disease has been rated at 10 percent disabling.  To receive a higher disability rating, the evidence must show forward flexion of the cervical spine to 30 degrees or less; a combined range of motion of the cervical spine of 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In November 2015 the Veteran underwent VA examination in connection with the Board's February 2015 remand directive, and at the time the Veteran reported that he had no neck pain or pain radiating to the upper extremities.  He denied flare ups of the condition or any symptoms besides residual numbness of the left index finger (which is separately service-connected).  On range of motion testing forward flexion and extension were normal, but he had slightly reduced bilateral flexion, ranging from 0 to 35 degrees, and reduced bilateral rotation, ranging from 0 to 70 degrees.  There was no pain in the range of motion testing, additional loss of function or range of motion on repetition, pain with weight bearing, localized tenderness, guarding, muscle spasm, spinal ankylosis, or intervertebral disc syndrome.  There is no documented evidence of treatment after this time.

The evidence during this period shows cervical spine forward flexion greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In fact, the examiner specifically noted that the Veteran did not have muscle spasm or guarding.  The Veteran himself indicated that he had no symptoms from this disability other than numbness in the left hand, which is separately service connected.  As such, a rating in excess of 10 percent is not warranted when considering the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

As no additional neurological abnormalities for which the Veteran is not already service-connected are shown during this period, and the disability did not result in incapacitating episodes of intervertebral disc syndrome, a separate or higher rating is not warranted when considering other provisions relevant to spinal disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim beginning November 10, 2015, that doctrine is not applicable.  See 38 U.S.C.A. § 5107.

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Services to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1) (2015).  

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Veteran's cervical spine disability is manifested by intermittent numbness and pain in the left hand (a separately rated condition), but no pain or other symptoms.  The Veteran himself has reported no other symptoms related to this disability.  The slight limitation of motion found at the most recent examination is contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of cervical spine symptomatology is consistent with the degree of disability addressed by the currently assigned evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his cervical spine disability, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  






ORDER

Entitlement to a compensable initial disability rating prior to November 10, 2015, and a 10 percent rating thereafter for service-connected cervical spine discogenic disease is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


